NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         AUG 5 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 RONY ARMANDO GOMEZ-FUENTES,                        No.      14-73475
 AKA Fredy Rodas-Dominguez
                                                    Agency No. A206-408-440
                   Petitioner,

    v.                                              MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Rony Armando Gomez-Fuentes, native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) order of removal and denying his

motion to remand. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo claims of due process violations, Cruz Rendon v. Holder, 603 F.3d 1104,

1109 (9th Cir. 2010), and we review for abuse of discretion the denial of a motion

to remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

       We reject Gomez-Fuentes’ contentions that the IJ violated his due process

rights by failing to advise him of various forms of relief. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim);

Valencia v. Mukasey, 548 F.3d 1261, 1262-63 (9th Cir. 2008) (there is no

requirement that an alien be advised of the availability of relief where there is no

apparent eligibility for it).

       The BIA did not abuse its discretion in denying Gomez-Fuentes’ motion for

a remand because he did not establish prima facie eligibility for the relief he

sought. See Romero-Ruiz, 538 F.3d at 1062 (“The BIA abuses its discretion if its

decision is arbitrary, irrational, or contrary to law.”) (internal quotation and citation

omitted).

       Finally, Gomez-Fuentes’ challenge to the agency’s bond determination is

not properly before us, see Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir.

2011) (setting forth procedure for challenging bond determinations), and we lack

                                           2                                      14-73475
jurisdiction to consider Gomez-Fuentes’ right-to-counsel contention because he

failed to raise it to the BIA, see Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (petitioner must exhaust issues or claims in administrative proceedings

below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    14-73475